
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(109)



HARRAH'S ENTERTAINMENT, INC.

CODE OF BUSINESS CONDUCT AND ETHICS
FOR PRINCIPAL OFFICERS


        This Code of Business Conduct and Ethics contains general guidelines for
conducting the business of the company consistent with the highest standards of
business ethics, and is intended to qualify as a "code of ethics" within the
meaning of Section 406 of the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder.

        This Code applies to our Chief Executive Officer and President, our
Chief Operating Officer, our Chief Financial Officer, and our Chief Accounting
Officer, whom we refer to as our "Principal Officers."

        This Code is designed to deter wrongdoing and to promote:

•honest and ethical conduct, including ethical handling of actual or apparent
conflicts of interest between personal and professional relationships;

•full, fair, accurate, timely, and understandable disclosure in reports and
documents that we file with, or submit to, the SEC and in other public
communications made by us;

•compliance with applicable governmental laws, rules and regulations;

•prompt internal reporting to an appropriate person or persons identified in the
Code of violations of the Code; and

•accountability for adherence to the Code.

The Code

        In order to achieve the purposes set forth above, we have adopted the
following principles and policies:

        Conflicts of Interest.    Principal Officers must fully disclose to the
General Counsel, or his designee, or if the Principal Officer does not feel
comfortable reporting the conduct to the General Counsel or does not get a
satisfactory response, to the Board of Directors, any situations, including
situations involving immediate family members, that reasonably could be expected
to give rise to a conflict of interest. A conflict of interest exists when a
Principal Officer's private interest, or the private interest of the family
member of a Principal Officer, interferes, or appears to interfere, in any way
with the interests of the company as a whole. The following are examples of
situations (applicable to both a Principal Officer or family member) that may
present a conflict of interest:

•employment by, service as a director of, or the provision of any services to, a
company that is one of our material customers, suppliers or competitors, or a
company whose interests could reasonably be expected to conflict with our
interests;

•receipt of personal benefits or favors (other than nominal benefits or favors)
as a result of the Principal Officer's position with the company;

•a significant financial interest (ownership or otherwise)1 in any company that
is one of our material customers, suppliers or competitors; and

--------------------------------------------------------------------------------

1Examples of a significant financial interest include (i) ownership of greater
than 1% of the equity of a material customer, supplier or competitor or (ii) an
investment in a material customer, supplier or competitor that represents more
than 5% of the total assets of the Principal Officer.

--------------------------------------------------------------------------------

•any loan or guarantee of personal obligations from, or any other financial
transaction with, any company that is one of our material customers, suppliers
or competitors (other than loans from commercial lending institutions in the
ordinary course of business).

        While such situations are not automatically prohibited, they are not
desirable and may only be waived by the Board of Directors.

        Corporate Opportunities.    Any Principal Officer that discovers a
business opportunity that is in our line of business must first present the
business opportunity to our Board of Directors before pursuing the activity in
his or her individual capacity. If the Board of Directors waives our right to
pursue the opportunity, then the Principal Officer may do so in his or her
individual capacity.

        Competition and Fair Dealing.    All Principal Officers are obligated to
deal fairly with our customers, suppliers and competitors. Principal Officers
will not take unfair advantage of any person or entity through manipulation,
concealment, abuse of privileged information, misrepresentation or any other
unfair dealing or practice.

        Company Records.    Principal Officers should implement policies that
will ensure that all company records are complete, accurate and reliable in all
material respects. Company records include bookkeeping information, payroll,
e-mails, accounting and financial data, measurement and performance records,
electronic data files and all other records maintained in the ordinary course of
our business. Principal Officers are responsible for understanding and complying
with our document retention policy. Please refer to our document retention
policy for more information about company records.

        Accuracy of Financial Reports and other Public Communications.    Our
policy is to promptly disclose information that is accurate and complete in all
material respects regarding our business, financial condition and results of
operations. Materially inaccurate, incomplete or untimely reporting will not be
tolerated and can severely damage the company and cause legal liability.
Principal Officers should be on guard for, and promptly report, evidence of
improper financial reporting.

        Compliance with Laws and Regulations.    Each Principal Officer has an
obligation to comply with the laws of the cities, states and countries in which
we operate. We will not tolerate any activity that violates any laws, rules or
regulations applicable to us. This includes, without limitation, laws covering
the gaming industry, commercial bribery and kickbacks, copyrights, trademarks
and trade secrets, information privacy, insider trading, illegal political
contributions, antitrust prohibitions, foreign corrupt practices, offering or
receiving gratuities, environmental hazards, employment discrimination or
harassment, occupational health and safety, false or misleading financial
information or misuse of corporate assets.

        Compliance with Insider Trading Laws.    Principal Officers are strictly
prohibited from trading in our stock or other securities, or the stock or other
securities of any other company, while in possession of material, nonpublic
information about the company or the other company. In addition, Principal
Officers are strictly prohibited from recommending, "tipping" or suggesting that
anyone else buy or sell our stock or other securities, or the stock or
securities of any other company, on the basis of material, nonpublic
information. For more information, please refer to our securities trading policy
and procedures.

        Public Communications.    Our policy is to provide timely, materially
accurate and complete information in response to public requests (media,
analysts, etc.), consistent with our obligations to maintain the confidentiality
of competitive and proprietary information and to prevent selective disclosure
of market-sensitive financial data. In connection with our public
communications, we are required, and our policy is, to comply with Regulation FD
(which stands for "fair disclosure") under the federal securities laws. For more
information, please refer to our Regulation FD procedures.

2

--------------------------------------------------------------------------------


Principal Officers must be aware of the requirements of Regulation FD and must
make every effort to ensure that our public disclosures comply with those
requirements.

Reporting Violations of the Code

        Principal Officers have a duty to report any known or suspected
violation of this Code, including any violation of laws, rules, regulations or
policies applicable to us, to the General Counsel, or his designee. If the
Principal Officer does not feel comfortable reporting the conduct to the General
Counsel, or his designee or does not get a satisfactory response, he or she may
contact any member of the Board of Directors.

        Any Principal Officer who violates this Code, or who fails to report a
known or suspected violation of this Code, will be subject to appropriate
discipline, including potential termination of employment, as determined by the
Board of Directors based upon the facts and circumstances of each particular
situation.

        All questions and reports of known or suspected violations of the law or
this Code will be treated with sensitivity and discretion. We will protect each
Principal Officer's confidentiality to the extent possible consistent with the
law and our need to investigate each report. We strictly prohibit retaliation
against a Principal Officer who, in good faith, seeks help or reports known or
suspected violations.

Waivers of the Code

        Waivers of this Code will be granted on a case-by-case basis and only in
extraordinary circumstances. Waivers may be obtained only from our Board of
Directors and will be promptly disclosed to the public.

Compliance Policy

        This Code is not intended to amend or replace the Company's Compliance
Policy or any other company codes of conduct and the Principal Officers will be
required to comply with the terms of this Code, the Compliance Policy and any
other Company codes of conduct.

Conclusion

        This Code of Business Conduct and Ethics contains general guidelines for
conducting the business of the Company consistent with the highest standards of
business ethics. Please contact the law department with any questions about
these guidelines. Each Principal Officer is separately responsible for his or
her actions. If a Principal Officer engages in conduct prohibited by the law or
this Code, he or she will be deemed to have acted outside the scope of their
employment. Such conduct will subject the Principal Officer to disciplinary
action, including possibly termination of employment.

        THIS CODE AND THE MATTERS CONTAINED HEREIN ARE NEITHER A CONTRACT OF
EMPLOYMENT NOR A GUARANTEE OF CONTINUING COMPANY POLICY. WE RESERVE THE RIGHT TO
AMEND, SUPPLEMENT OR DISCONTINUE THIS CODE AND THE MATTERS ADDRESSED HEREIN,
WITHOUT PRIOR NOTICE, AT ANY TIME.

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(109)



HARRAH'S ENTERTAINMENT, INC. CODE OF BUSINESS CONDUCT AND ETHICS FOR PRINCIPAL
OFFICERS
